DETAILED ACTION
Claims 1-11, 13-15, 17-18, and 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahuja et al. (US 2018/0196930 A1), in view of Chappell (US 2015/0227735 A1), in further view of Gazzaley (US 2017/0249855 A1).

Ahuja, Chappell, and Gazzaley were cited in the previous Office Action.
 
Regarding claim 1, Ahuja teaches the invention substantially as claimed including an apparatus comprising: 
at least one processor ([0061]: The components of computer system/server 12 may include, but are not limited to, one or more processors or processing units 16, a system memory 28, and a bus 18 that couples various system components including system memory 28 to processor 16.); and 
at least one memory including computer program code the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to ([0064]: memory 28 may include a computer program product storing one or program modules 42 comprising computer readable instructions configured to carry out one or more features of the present invention) perform: 
at a first time, controlling whether or not a user is granted access to at least one resource based on an obtained response of the user to a first access task ([0021] In step 102, a sequence of actions are generated and the access requestor is instructed to perform the actions of the generated sequence one-by-one. The sequence of actions includes, for example, gaze actions and emotional state actions. It is preferred that the sequence of actions includes different emotional state actions and eye gaze actions than the initially detected gaze point and emotional state (e.g., the actions do not include a "smile" if the initial emotional state of the access requestor is that the user is "smiling"). A database can include a plurality of actions that the sequence of actions can be generated therefrom; [0022] Gaze actions can include, for example, a reference point on a screen for the user to move their gaze from the initial gaze point to the reference point, a tracking of a type of movement of the user's eyes through simulations on a screen (e.g., simulating an event to track a type of user eye movement such as saccades, smooth pursuit movements, vergence movements, and vestibulo-ocular movements), etc. For example, the instruction on the system can instruct the user to "Look a bit higher upwards", "Look towards the red dot flashing on the screen", "Follow the moving dot" (e.g., to track a type of eye movement), etc.; [0027] In step 103, access to the access requester is granted if a total error rate for the one-by-one actions of the sequence of actions is less than a predefined threshold value.), and setting one or more restrictions on granted access to the at least one resource based on the obtained response of the user to the first access task ([0032]: if the access requestor does not complete with the sequence of actions with a total error rate less than the predefined threshold value until after the fourth attempt, access is denied), 
at a second time, controlling whether or not the user is granted access to the at least one resource based on an obtained response of the user to a second access task, different to the first access task ([0021] In step 102, a sequence of actions are generated and the access requestor is instructed to perform the actions of the generated sequence one-by-one. The sequence of actions includes, for example, gaze actions and emotional state actions; [0024]: Each action in the sequence of actions is instructed to the user one-by-one (different time); [0033]: The next action will be one of gaze and emotion, but preferably not both (different task than the first)), and setting one or more restrictions on granted access to the at least one resource based on the obtained response of the user to the second access task ([0026]; [0032]: However, if the access requestor does not complete with the sequence of actions with a total error rate less than the predefined threshold value until after the fourth attempt, access is denied.); and 
initiating a change from the first access task to the second access task, wherein the initiation of the change is causally independent of the obtained response of the user ([0031]: In step 104, a different sequence of actions is continuously generated to instruct the access requestor to repeat the performance of the actions of the sequence one-by-one; [0033]: Also, while the instruction is independent of the previous instruction).

Ahuja does not expressly teach controlling whether or not a user is granted access to at least one resource based on an obtained response of the user to a first access task at a first time and controlling whether or not the user is granted access to the at least one resource based on an obtained response of the user to a second access task, different to the first access task at a second time; and
wherein the initiation of the change is causally independent of the obtained response of the user to the first access task, wherein the initiation of the change from the first access task to the second access task occurs in response to a change, occurring between the first and second times, in one or more values of one or more monitored parameters which vary with actions of the user, and wherein the one or more monitored parameters comprises one or more of (i) a time of day the user attempts to access the at least one resource, (ii) a physical location of the user when the user attempts to access the at least one resource, or (iii) biometric parameters indicative of one or more of a mood or behavior of the user.

However, Chappell teaches controlling whether or not a user is granted access to at least one resource based on an obtained response of the user to a first access task at a first time and controlling whether or not the user is granted access to the at least one resource based on an obtained response of the user to a second access task, different to the first access task at a second time ([0021]: The user will view the targets and train his or her gaze on the targets in a pre-determined sequence. Camera module 110 will capture and record the gazing pattern of the user's eyes as they view screen 100 and targets 150. The correct gazing pattern sequence will be associated with secure access to a computer or a computer application. By correctly gazing on the targets in the correct sequence, the user will be provided with access to the computer or the computer application associated with the target sequence.); and
wherein the initiation of the change is causally independent of the obtained response of the user to the first access task ([0021]: Different sequences may be used to grant different levels of access to multiple users using the same computer where each user will have a unique sequence associated with their user account and they will have access to the applications associated with their account, provided that their gazing pattern is approved.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chappell with the teachings of Ahuja to utilize gaze tracking techniques and results to validate access to computing resources. The modification would have been motivated by the desire of securing access to resources.
 
Ahuja and Chappell do not expressly teach wherein the initiation of the change from the first access task to the second access task occurs in response to a change, occurring between the first and second times, in one or more values of one or more monitored parameters which vary with actions of the user, and wherein the one or more monitored parameters comprises one or more of (i) a time of day the user attempts to access the at least one resource, (ii) a physical location of the user when the user attempts to access the at least one resource, or (iii) biometric parameters indicative of one or more of a mood or behavior of the user 

However, Gazzaley teaches wherein the initiation of the change from the first access task to the second access task occurs in response to a change, occurring between the first and second times, in one or more values of one or more monitored parameters which vary with actions of the user, and wherein the one or more monitored parameters comprises one or more of (i) a time of day the user attempts to access the at least one resource, (ii) a physical location of the user when the user attempts to access the at least one resource, or (iii) biometric parameters indicative of one or more of a mood or behavior of the user ([0005]: The cognitive training program includes presenting a subject with a first computer-based focused attention task at a difficulty level; determining a duration that the subject maintained focused attention during presentation of the first focused attention task; and presenting the subject with a second computer-based focused attention task at a difficulty level. The difficulty level of the second focused attention task is less than or the same as the difficulty level of the first focused attention task if the subject maintained focused attention for a duration less than a cutoff duration during presentation of the first focused attention task. The difficulty level of the second focused attention task is greater than the difficulty level of the first focused attention task if the subject maintained focused attention for a duration greater than a cutoff duration during presentation of the first focused attention task. The cutoff duration may be less than the entire duration of presentation of the first focused attention task. In other aspects, the cutoff duration is the entire duration of presentation of the first focused attention task. That is, the cutoff duration and the duration for which the focused attention task is presented may be the same.; [0009]: duration of focused attention can be determined based on eye movement; [0033]; [0040]; [0043]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gazzaley of utilizing tasks to 
the desire of suppressing distractions in order to maintain high-level performance on goal-directed tasks.

Regarding claim 2, Chappell teaches wherein setting one or more restrictions on granted access comprises controlling one or more permissions of the at least one resource to at least one system resource via which the user can interact with the at least one resource ([0021]: The correct gazing pattern sequence will be associated with secure access to a computer or a computer application. By correctly gazing on the targets in the correct sequence, the user will be provided with access to the computer or the computer application associated with the target sequence. Different sequences may be used to grant different levels of access to multiple users using the same computer where each user will have a unique sequence associated with their user account and they will have access to the applications associated with their account, provided that their gazing pattern is approved.).

Regarding claim 3, Chappell teaches wherein setting one or more restrictions on granted access comprises granting access for the user to at least one of a plurality of resources and denying access for the user to at least one other of the plurality of resources (Claim 1: comparing the sequence of user eye movements to a predetermined sequence of eye movements; denying access if sequence of user eye movements does not match the predetermined sequence of eye movements; and granting access if the sequence of user eye movements matches the predetermined sequence of eye movements).

Regarding claim 5, Chappell teaches wherein setting one or more restrictions on granted access to the at least one resource comprises controlling settings of at least one system resource via which the user can interact with the at least one resource ([0021]: By correctly gazing on the targets in the correct sequence, the user will be provided with access to the computer or the computer application associated with the target sequence).

Regarding claim 6, Ahuja teaches wherein the first and second access task comprise rendering one or more target elements rendered to the user for identification by the user ([0035]: Then, a message flashes at the top of the screen, in the zone he is looking at, to smile and then look at the left bottom where he sees a red dot flashing.).

Regarding claim 7, Ahuja teaches wherein the first access task differs from the second access task in respect of one or more distractor elements rendered to the user ([0033]: Also, while the instruction is independent of the previous instruction, the "location of the screen" where the next action is shown to the user for taking will be at the user's gaze point; [0055]: A message pops up replacing the red dot, instructing the user to frown and look at the middle height of the right side of the screen, towards a blue flashing button (and flashes multiple buttons, each with a distinct color, at different parts of the screen). The user successfully performs the action. Then, the blue flashing button is replaced by another instruction, this time to look at the square shape and avoid all the other shapes, that appear towards the left top of the screen, and then (or at the same time) either blow his cheeks up or wink with his left eye.).

Regarding claim 8, Ahuja teaches wherein the change from the first access task to the second access task comprises changing one or more of: a ratio; a proximity; a similarity; or a relative movement, of the one or more distractor elements to the one or more target elements ([0033]: the blue flashing button is replaced by another instruction, this time to look at the square shape and avoid all the other shapes, that appear towards the left top of the screen (proximity), and then (or at the same time) either blow his cheeks up or wink with his left eye.) .

Regarding claim 9, Chappell teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform: 
obtaining gaze-tracking data of the user and determining when a fixation position of a gaze of the user matches a rendered position of the one or more target elements, wherein the obtained response of the user to the first and/or second access task is based on a duration and/or frequency of the fixation position of the gaze of the user matching the rendered position of the one or more target elements ([0022] In certain preferred embodiments, there may be a timing element introduced into the gazing sequence as well. In this embodiment, the user must not only gaze at the targets 150 in the correct sequence, but must also gaze at a specific target 150 for a specific period of time. Additionally, the user may be given multiple opportunities to try and perform the correct gazing sequence prior to be locked out of the system.)

Regarding claim 10, Chappell teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform: 
preventing access to the at least one resource if the determined response of the user is within a first class of responses (Claim 1: comparing the sequence of user eye movements to a predetermined sequence of eye movements; denying access if sequence of user eye movements does not match the predetermined sequence of eye movements); 
setting first one or more restrictions on granted access to the at least one resource if the determined response of the user is within a second class of responses and setting second one or more restrictions, different to the first restrictions, on granted access to the at least one resource if the measured response of the user is within a third class of responses ([0021]: The correct gazing pattern sequence will be associated with secure access to a computer or a computer application. By correctly gazing on the targets in the correct sequence, the user will be provided with access to the computer or the computer application associated with the target sequence. Different sequences may be used to grant different levels of access to multiple users using the same computer where each user will have a unique sequence associated with their user account and they will have access to the applications associated with their account, provided that their gazing pattern is approved.).

Regarding claim 11, Chappell teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform:
 classifying the obtained response of the user to the first and/or second access task, controlling whether or not a user is granted access to at least one resource based on a classification of the determined response of the user, and setting one or more restrictions on granted access to the at least one resource based on the classification of the determined response of the user ([0021] The user will view the targets and train his or her gaze on the targets in a pre-determined sequence. Camera module 110 will capture and record the gazing pattern of the user's eyes as they view screen 100 and targets 150. The correct gazing pattern sequence will be associated with secure access to a computer or a computer application. By correctly gazing on the targets in the correct sequence, the user will be provided with access to the computer or the computer application associated with the target sequence. Different sequences may be used to grant different levels of access to multiple users using the same computer (controlling access based on a classification) where each user will have a unique sequence associated with their user account and they will have access to the applications associated with their account (classifying obtained response), provided that their gazing pattern is approved.).

Regarding claim 14, it is a method type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Regarding claim 15, it is a method type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale above.

Regarding claim 18, it is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ahuja, Chappell, and Gazzaley, as applied to claim 1, in further view of Cernoch et al.  (US 2017/0163647 A1).

Cernoch was cited in the previous Office Action.

Regarding claim 4,  Ahuja, Chappell, and Gazzaley teach utilizing authentication/validation tasks to access resources but neither expressly teach wherein setting one or more restrictions on granted access to the at least one resource comprises setting a time limit on the granted access.

	However, Cernoch teaches wherein setting one or more restrictions on granted access to the at least one resource comprises setting a time limit on the granted access (Claim 1: A system for scalable authentication of access to resource data using challenge workflows, the system comprising: a resource data store that stores resource data corresponding to a plurality of access rights to a resource, each of the plurality of access rights being indicative of access to the resource during a defined time period… executes each challenge workflow of the subset of challenge workflows, the execution of a challenge workflow from the subset including performing an authentication test to be satisfied before access to the one or more access rights is granted; receives one or more second communications, each of the one or more second .

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cernoch with the teachings of Ahuja, Chappell, and Gazzaley, to include time limits in resource usage. The modification would have been motivated by the desire of avoiding user’s process starving other processes. 

Allowable Subject Matter
Claims 13, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 02/18/2022 have been fully considered but they are not persuasive.
In Remarks Applicant argues:
(I) As to the cited references, Gazzaley is cited in the Office Action for disclosing the now cancelled claim 12. The independent claims have been amended to include features of claim 
[0046] In some examples the initiation of the change in the access task 240 is causally dependent on a change, occurring between the first and second times, in one or more values of one or more monitored parameters which vary with actions of the user. Examples of such monitored parameters include, without limitation: 
 [0047] a time-of-day at which the user seeks access to the at least one resource 250 via the access task 240; 
[0048] a real - world location from where the user seeks access to the at least one resource 250 via the access task 240; and 
[0049] biometric parameters indicative of the mood or behavior of the user such as facial expression, heart rate, and breathing rate.
Since each of the cited references Ahuja, Chappell, Gazzaley, and Cernoch, fail to teach or suggest "initiating a change from the first access task to the second access task, wherein the initiation of the change is causally independent of the obtained response of the user to the first 
In view of the Arguments above, examiner submits the following:
As to point (I)
	Examiner respectfully disagrees with the Applicant for at least the following reasons. Gazzaley as cited discusses two instances in which the user is tested. The second time a user is tested is based on a determination on the length of a subject’s maintained focused attention during a presentation, said duration determined based on eye movement. Based on the determination it determines the level of difficulty of the second task. As such, Gazzaley explicitly teaches the limitation as claimed “wherein the initiation of the change from the first access task to the second access task occurs in response to a change, occurring between the first and second times, in one or more values of one or more monitored parameters which vary with actions of the user, and wherein the one or more monitored parameters comprises one or more of (i) a time of day the user attempts to access the at least one resource, (ii) a physical location of the user when the user attempts to access the at least one resource, or (iii) biometric parameters indicative of one or more of a mood or behavior of the user” the change in task (difficulty) from the first and second task is in response to a monitored parameter such as “biometric parameters indicative of one or more of a mood or behavior of the user”, examiner .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195